     Case 3:18-cv-00428-DMS-MDD Document 510 Filed 01/15/20 PageID.9083 Page 1 of 8




1                          UNITED STATES DISTRICT COURT
2
                         SOUTHERN DISTRICT OF CALIFORNIA

3
        Ms. L, et al.,
4
                                                       Case No. 3:18-cv-428-DMS MDD
5                         Plaintiffs,

6       vs.
                                                          LEGAL SERVICE
7       U.S. Immigration and Customs                       PROVIDERS’
        Enforcement,                                       SUBMISSION
8       et al.,
9                         Defendants.
10
11
12            The Court ordered the parties to file a joint status report (“JSR”) by 3:00
13     p.m. on January 15, 2020, in anticipation of the status conference scheduled at 1:00
14     p.m. on January 17, 2020. The Legal Service Providers, who originally appeared
15     in this action as objectors to the settlement in M.M.M. v. Sessions, subsequently
16     sought and received the agreement of the Court and the parties to participate in
17     negotiations regarding information-sharing about family separations. See
18     Transcript of Telephonic Status Conference of Feb. 8, 2019, at 11-12 (ECF 109).
19     To obtain information about the current state of information-sharing with the Legal

20     Service Providers (LSPs) and child advocates who hold federal subcontracts or

21     contracts to provide services to immigrant children in ORR custody, we recently

22     sent a survey to these entities. As signaled in their submission of November 6,

23     2019, the LSPs now offer this submission, concurrently with the parties’ JSR, to

24     inform the parties and the Court of the results of that survey.

25
26
27
28                                                1                        18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 510 Filed 01/15/20 PageID.9084 Page 2 of 8




1
2                    LEGAL SERVICE PROVIDERS FOR CHILDREN
                       REPORT ON INFORMATION-SHARING1
3
             A.     The Meet-and-Confer Process
4
             Working with Plaintiffs, the Legal Service Providers (LSPs) transmitted a
5
       proposal to the Government at the end of May 2019 seeking the Government’s
6
       agreement to share a defined set of “Separation Information” with the lawyers for
7
       separated children and their appointed child advocates. The requested Separation
8
       Information included:
9                  the names and A#s of the separated parent and child;
10                 contact information for the child and parent;
11                 the date of the separation;
12                 an account of the basis for the separation detailed enough to allow the
13                   lawyer for the parent, if any, and the lawyer and advocate for the
14                   children, if any, to challenge that basis; and
15                 the name and contact information of any lawyer or qualified
16                   representative2 who had made an appearance for the parent or child,
17                   as well as of the advocate appointed to the child’s case, if any, to
18                   enable families to coordinate on critical decisions, including possible
19                   defenses to removal proceedings, possible reunification, or possible
20                   joint repatriation.
21
22
23     1
        This account addresses primarily the information-sharing requests of the Legal
24     Service Providers for children and does not fully recount the parallel requests made
       on behalf of parent class members.
25
       2
         The term “lawyer” as used in this ssubmission is meant also to include qualified
26     representatives who make appearances for separated parents or children.
27
28                                                2                        18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 510 Filed 01/15/20 PageID.9085 Page 3 of 8




1      Plaintiffs and the LSPs requested that such Separation Information be made
2      regularly available to lawyers and advocates for children and parents through an
3      electronic portal or by other means.
4            The Government responded on July 11, 2019, declining to provide the
5      information requested on several grounds and declining to transmit any
6      information on a regular basis to lawyers and advocates for separated parents and
7      children.
8            Negotiations followed over the intervening months. In August, the
9      Government stated that it would provide spreadsheets, similar to those provided
10     monthly to the ACLU, to the ORR federal field specialists who oversee the
11     children’s shelters. The Government represented that these spreadsheets would be
12     updated weekly and would therefore be more current than those sent monthly to
13     the ACLU.
14           The Government also advised that if lawyers or child advocates had

15     documentary information to contradict the stated basis for any particular

16     separation, they could submit such information by email, together with their notice

17     of appearance for the child or parent, to

18     SeparationSupplementalInformation@ice.dhs.gov. The Government represented

19     that ICE would respond once it had completed review of the submission.

20           Further, the Government represented that ORR was drafting internal
       guidance regarding information-sharing with the LSPs and child advocates which
21
       would permit the federal field specialists to relay the basis for the separations, and
22
       other non-law-enforcement-sensitive information contained in the spreadsheets, to
23
       lawyers who had made appearances for the children and to their appointed child
24
       advocates. The government also stated that ORR would provide these individuals
25
       updates on the location of the parents upon request.
26
27
28                                                 3                       18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 510 Filed 01/15/20 PageID.9086 Page 4 of 8




1                Plaintiffs and the LSPs asked to see this guidance. By email of September 4,
2      2019, the Government declined to share the ORR guidance. Following the status
3      conference of November 8, 2019, the parties continued to meet and confer, without
4      the participation of the LSPs. On information and belief, Defendants have since
5      shared this guidance with Plaintiffs. A couple of hours before this filing, Plaintiffs
6      shared an email that includes a Q&A between Plaintiffs and Defendants
7      concerning the guidance. This Q&A sheds some light on the scope and content of
8      guidance, but neither the LSPs nor undersigned counsel has seen the guidance
9      itself.
10               B.    The Survey
11               Whatever protocols on information-sharing may be in place, the LSPs and
12     child advocates were interested in learning more about what information is actually
13     being shared in the field. To ascertain how the current information-sharing system
14     is working for the LSPs and child advocates, we collaborated to design a survey

15     instrument, attached as Exhibit A. Before the survey was finalized, we shared it

16     with Catholic Charities Community Services (CCCS) of the Archdiocese of New

17     York, which then held the sole federal subcontract to provide legal services to

18     children in ORR custody in New York City. (CCCS continues to hold

19     subcontracts to cover NY shelters; KIND and The Door now also hold

20     subcontracts to cover some of these shelters.) CCCS staff completed and returned
       a batch of initial surveys on November 1, 2019.
21
                 Using these initial survey responses as a guide, we consulted with the Vera
22
       Institute of Justice, which holds the federal contract to provide legal services
23
       nationwide and subcontracts with the LSPs. We also conferred with the Young
24
       Center for Immigrant Children’s Rights, which holds the federal contract to
25
       provide child advocate services, including by offering best interests evaluations
26
       and recommendations for especially vulnerable children. We then refined the
27
28                                                  4                       18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 510 Filed 01/15/20 PageID.9087 Page 5 of 8




1      survey, entered the refined document into Survey Monkey, and recorded into
2      Survey Monkey the responses that CCCS had earlier completed on paper. On
3      several dates in November and December, the online survey link was distributed to
4      the LSP subcontractors and child advocates covering ORR shelters throughout the
5      nation. Responses have come in to Survey Monkey periodically since the initial
6      distribution.
7            C.        Survey Results
8            To date, 67 surveys have been completed: 4 by child advocates and 63 by
9      LSPs. The surveys cover ORR shelters in 15 cities in 5 states, including Arizona,
10     California, Illinois, New York, and Texas. The separated children about whom the
11     LSPs and child advocates (“respondents”) wrote ranged in age from 2 to 17.
12           All survey respondents got their information from caseworkers in the ORR
13     shelters. A little more than 10% also reached out to federal field specialists (FFSs)
14     or other sources. As these answers reflect, the LSPs and child advocates habitually

15     confer with caseworkers, and sometimes also with FFSs, to seek information about

16     the children to whom they are providing legal or advocacy services.

17           The key facts that lawyers and advocates for the children were able or

18     unable to learn are summarized below.

19                 Fact of Separation: In 91% of cases, the caseworker or FFS knew

20                     that the child had been separated; in 9% of cases, the caseworker or
                       FFS did not know about the separation until the LSP or child advocate
21
                       shared this information.
22
                   Identity of Separated Parent: In 68% of cases, the caseworker or
23
                       FFS did not share the name or A-number of the separated parent with
24
                       the LSP or child advocate; in 27% of cases, the caseworker or FFS
25
                       shared both the parent’s name and A-number; in 5% of cases, the
26
                       caseworker or FFS shared either the parent’s name or A-number.
27
28                                                 5                        18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 510 Filed 01/15/20 PageID.9088 Page 6 of 8




1               Location of Separated Parent: In 70% of cases, the caseworker or
2                 FFS did not share the location of the separated parent; in 30% of cases
3                 the caseworker or FFS did share this information.
4               Contact Information for Separated Parent: In 89% of cases, the
5                 caseworker or FFS did not share contact information for the separated
6                 parent; in 11% of cases, the caseworker or FFS did share this
7                 information.
8               Lawyers for the Separated Parent: In only one case did the FFS or
9                 caseworker share the name and contact information of the federal
10                defender for a separated parent; in only two cases did the caseworker
11                or FFS share the name and contact information of the parent’s
12                immigration lawyer.
13              Basis for the Separation: In 71% of cases, the caseworker or FFS did
14                not share information about the basis for the separation; in 29% of

15                cases, the caseworker or FFS did share such information. When

16                information was provided,

17                   o 67% of the time, it was general only (e.g., “criminal history,”

18                      “doubts about parentage,” “danger to the child”); 33% of the

19                      time, it was more specific (e.g., “DUI conviction, Detroit, MI,

20                      2012,” “Adult’s name not on child’s birth certificate, child
                        denies parentage”).
21
                     o None of the survey respondents stated that they had information
22
                        or documents to contradict the government’s stated basis for the
23
                        separation.
24
                     o At the same time, however, only one respondent affirmed that
25
                        the information provided was “sufficient to allow you to
26
                        understand whether other information in your possession
27
28                                             6                       18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 510 Filed 01/15/20 PageID.9089 Page 7 of 8




1                          contradicts the government’s stated basis for the separation.” It
2                          is therefore unclear whether additional respondents might have
3                          identified contradictory information if they had better
4                          understood the basis for the separation.
5                 Reunification: Only 19 survey respondents indicated that
6                   reunification planning was under way for the child in question at the
7                   time the respondent completed the survey. Only 11 respondents
8                   answered the question about whether the FFS or caseworker advised
9                   them of the reunification plan in advance, and 6 of the 11 (55%)
10                  reported no advance warning.
11           Based on these results, the LSPs submit that they, and the child advocates
12     with whom they work, continue to lack the information they need effectively to
13     serve separated children in ORR custody. As the LSPs have stated before, they
14     have an urgent need to coordinate with the separated parents and their lawyers in

15     order to provide effective representation to their child clients. Most (though not

16     all) children in custody tell their lawyers and advocates that they want to be with

17     their parents, wherever their parents may end up. Thus, in order to advise children

18     on whether to accept voluntary departure, seek asylum, or pursue some other form

19     of relief from removal, the children’s lawyers need to know what defenses, if any,

20     the parents are asserting.
             Moreover, the LSPs and child advocates need to understand the basis for the
21
       separation to know whether the information they independently collect contradicts
22
       this basis. In several cases, for example, LSPs and child advocates have persuaded
23
       the government to establish parentage through DNA testing when the government
24
       had expressed doubts about parentage. Likewise, the LSPs and child advocates
25
       have helped in several cases to disprove parents’ alleged criminal history. When
26
       information is not flowing, the LSPs and child advocates are hamstrung in their
27
28                                               7                        18cv428 DMS MDD
     Case 3:18-cv-00428-DMS-MDD Document 510 Filed 01/15/20 PageID.9090 Page 8 of 8




1      efforts both to represent the children in immigration proceedings and to advocate
2      for communication and reunification with their parents.
3            Finally, providing information to the LSPs and child advocates on a regular
4      basis would serve the government’s purposes of minimizing unnecessary
5      detention, expediting repatriation through voluntary departure, and complying with
6      the policy to “maintain family unity” set out in Executive Order Number 13841
7      (June 20, 2018).
8
9
10                                                  Respectfully submitted,
11
12                                                  /s/ Catherine Weiss
                                                    Catherine Weiss
13                                                  Lowenstein Sandler LLP
14                                                  One Lowenstein Drive
                                                    Roseland, NJ, 07068
15                                                  T: (973) 597-2438
16                                                  F: (973) 597-2439
                                                    cweiss@lowenstein.com
17
                                                    *Admitted Pro Hac Vice
18
19
20
21
22
23
24
25
26
27
28                                              8                       18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 510-1 Filed 01/15/20 PageID.9091 Page 1 of 7



              DOCUMENTING INFORMATION SHARED BY ORR
              RE: FAMILY SEPARATION AND REUNIFICATION
This survey pertains only to the separation of children from their biological or legally adoptive parents or
legal guardians. Separation of children from other family members is a serious, ongoing problem but is
not addressed here. If biological parentage is in doubt, but the child asserts that the adult is the parent,
please include the case.

Part 1: Family Separation Information (complete at or after your ﬁrst request for
separation information from the government)




 * 1. Your name




 * 2. Your employer




 * 3. Your title




 * 4. Age of the child




 * 5. Date of this form




 * 6. Have you ﬁlled in all or part of this survey before for this same child? (If so, no
   problem. You can just ﬁll in the changed information or the parts you left blank
   before.)

       Yes

       No




                                                                                                               1
Case 3:18-cv-00428-DMS-MDD Document 510-1 Filed 01/15/20 PageID.9092 Page 2 of 7

 * 7. Date or date range of conversation(s) with ORR, described below




  8. Does the information below pertain to

     a caseworker

     a federal ﬁeld specialist (FFS)

     other

  If other, what position did that person hold?




  9. Where does that person work (name of shelter and city, as appropriate) (LSPs,
  name the shelter only if you have ﬁled a G-28 or E-28 on behalf of the child;
  otherwise, name only the city)?




  10. Did the caseworker or FFS know that the child had been separated?

     Y

     N


  11. Did the caseworker or FFS know and share the name and A# of the separated
  parent?

     Y

     Name only

     A# only

     N


  12. Did the caseworker or FFS know and share the location of the separated parent?

     Y

     N

                                                                                       2
Case 3:18-cv-00428-DMS-MDD Document 510-1 Filed 01/15/20 PageID.9093 Page 3 of 7

  13. Did the caseworker or FFS know and share contact information for the separated
  parent?

     Y

     N


  14. If the parent was in immigration or criminal custody, did the caseworker or FFS
  know and share the name and contact information for the parent’s deportation
  oﬃcer or a responsible oﬃcer in the jail or prison where the parent was held?

     Y

     Name only

     N


  15. Did the caseworker or FFS know and share the name and contact information for
  the parent’s federal defender, if any?

     Y

     Name only

     N


  16. Did the caseworker or FFS know and share the name and contact information of
  the parent’s immigration lawyer or qualiﬁed representative, if any?

     Y

     Name only

     N


  17. Did the caseworker or FFS share information about the basis for the separation?

     Y

     N




                                                                                        3
Case 3:18-cv-00428-DMS-MDD Document 510-1 Filed 01/15/20 PageID.9094 Page 4 of 7

  18. If yes, was the separation information shared (check all that apply)

      general only, e.g., “criminal history,” “doubts about parentage,” “danger to child”?

      more speciﬁc, e.g., “DUI conviction, Detroit, MI, 2012,” “Adult’s name not on child’s birth
      certiﬁcate; child denies parentage”?

      suﬃcient to allow you to understand whether other information in your possession
      contradicts the government’s stated basis for the separation?


Part II: Contesting the Basis for the Separation (complete if you have reached the stage
where you have independent information about the basis for the separation; otherwise
leave blank)

  19. Do you have information that contradicts the government's stated basis for
  separation?

      Y

      N - If no, skip to Part III


  20. If yes, do you have documents that contradict the government’s stated basis for
  separation?

      Y

      N


  21. If yes, did you send those documents to the government at
  SeparationSupplementalInformation@ice.dhs.gov?

      Y

      N


  22. Why or why not?




                                                                                                    4
Case 3:18-cv-00428-DMS-MDD Document 510-1 Filed 01/15/20 PageID.9095 Page 5 of 7

  23. If you sent documentary information to that email address, are you aware of any
  response from the government?

     Y

     N


  24. If yes, what response and how long did the response take?




  25. Do you have other (including non-documentary) information that contradicts
  the government’s stated basis for the separation?

     Y

     N


  26. If yes, did you share that information with the government?

     Y

     N


  27. If so, how and with a person in what position (e.g., with a caseworker, federal
  ﬁeld specialist, deportation oﬃcer, other)?




  28. Did you receive a response?

     Y

     N




                                                                                        5
Case 3:18-cv-00428-DMS-MDD Document 510-1 Filed 01/15/20 PageID.9096 Page 6 of 7

  29. If yes, what response and how long did the response take?




Part III Family Reuniﬁcation Information (complete if reuniﬁcation is under consideration or
complete; otherwise, leave blank)

  30. Is planning for reuniﬁcation under way?

      Y

      N


  31. Was the child already reuniﬁed with the separated parent?

      Y

      N


  32. Is reuniﬁcation planned for or did it occur in:

      the U.S.

      home country

      other

  Other (please specify)




  33. Did the caseworker or FFS advise you of the reuniﬁcation in advance?

      Y

      N




                                                                                               6
Case 3:18-cv-00428-DMS-MDD Document 510-1 Filed 01/15/20 PageID.9097 Page 7 of 7

  34. If yes, how much in advance did you learn of the impending reuniﬁcation?

     1-3 days

     4-6 days

     7-14 days

     more than 14 days


  35. Was this time suﬃcient to enable you to prepare the child for reuniﬁcation?

     Y

     N




                                                                                    7
